Per Curiam.
The defendant has appealed from a judgment rendered on a report of a state referee recommending a divorce to the defendant’s wife. The defendant was then represented by counsel. The report stated the ultimate facts found. No finding of subordinate facts was requested. No corrections were sought in the report, and no objections to the acceptance of the report were filed. Upon the record presented to us, it is impossible to review such assignments of error as have been briefed and not abandoned.
There is no error.